Citation Nr: 1533465	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to a disability rating greater than 70 percent for the entire appeal period, for traumatic brain injury with post traumatic headaches, insomnia, nausea, vomiting, cognitive difficulties (TBI).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to February 1999.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran withdrew his prior request for a Board hearing.  

The Board notes that the RO inferred the matter of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as part and parcel of the Veteran's claim for an increased rating for TBI.  In a January 2010 rating decision, the RO granted a partial disability rating increase of 70 percent for TBI, effective from October 28, 2008.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as the TDIU claim remains pending, the increased rating claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the January 2010 rating decision, and because the Veteran, through his attorney, contends that an increased rating for TBI is warranted, entitlement to an increased rating for TBI must still be considered in conjunction with the TDIU claim on appeal.  See e.g., June 2015 Appellant's Brief.   

The matter regarding an earlier effective date for an increased rating for TBI has been raised by the record and is inextricably intertwined with the issue of entitlement to an increased rating for TBI, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2015 Appellant's Brief (arguing that a 100 percent disability rating for TBI is warranted from February 10, 1999).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action in conjunction with the increased rating claim on appeal that the Board has remanded, as discussed below.  38 C.F.R. § 19.9(b) (2014).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The issue of entitlement to a disability rating greater than 70 percent for the entire appeal period for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service-connected disability is TBI, rated as 70 percent disabling for the entire appeal period.

2.  For the entire appeal period, the Veteran's service-connected TBI prevents him from securing or following a substantially gainful occupation, and the Veteran's employment during the appeal period was marginal employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for entitlement to TDIU is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   




TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently TBI, rated as 70 percent disabling for the entire appeal period.  Because the Veteran's TBI alone is rated as 60 percent or more for the entire appeal period, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected TBI.  The Veteran is competent to report his symptoms and work history, and the Veteran's wife is competent to testify as to her observations of the Veteran and his work history, and the Board finds that these reports by the Veteran and his wife are credible.  See e.g., July 2013 Form 21-686c (showing that Veteran and his wife have been married since December 1998).   

Prior to service, the Veteran worked as a clerk and as a stocker in two different stores, and he graduated high school.  See April 1999 VA examination; March 2010 Form 21-8940.  In service, the Veteran served as an auxiliary equipment technician.  See DD-214.  After service, the Veteran tried to find a job and initially worked for his friend as a plumber, and this job lasted a few months.  See September 2009 VA examination.  Then, the Veteran worked in installing radar for police motorcycles.  See id.  The record shows that the Veteran worked for CA Metro Mobile Communications from January 2001 to August 2001.  See Employee Master List from employer received in May 2010.  The Veteran also reported that he worked in construction for his father.  See September 2003 VA examination (noting that Veteran works as a construction worker for his father).  The Veteran's last job was from November 2005 to September 2006, and the Veteran worked for a construction company as a framer.  See May 2010 Form 21-4192.        

On VA examination in September 2009, and after interviewing the Veteran and his wife, the examiner noted that due to TBI, the Veteran has cognitive difficulties, including difficulty with memory, attention, and concentration.  The examiner also noted that the Veteran's TBI results in episodic nausea and vomiting.  The examiner opined that the combination of cognitive problems, headache, nausea, and vomiting is likely a major contributing factor to his inability in keeping a job.  

Thereafter, the Veteran was afforded a VA neuropsychology consult in October 2009, in which the VA neuropsychologist interviewed the Veteran and his wife and opined that the Veteran presented with several subjective symptoms that could moderately interfere with his ability to execute work demands, including vulnerability to severe headaches, chronic insomnia with resulting fatigue, and cognitive slowing.  The neuropsychologist opined that the Veteran's neurobehavioral deficits would moderately interfere with his execution of work demands, in that the Veteran has significant slowing in speed of mental processing of information, moderate slowing in learning new procedures/ material, moodiness, and impaired ability to negotiate multi-tasking demands.  

Then, the September 2009 VA examiner issued an addendum opinion in October 2009, in which the examiner noted that his previous diagnostic impression remains unchanged.  The examiner stated that after review of the full neuropsychological testing, his opinion is that the Veteran has moderate impairment in speed of attention processing, slowed new verbal learning, and slowed multiple components executive cognitive processes.  The examiner also reiterated the VA neuropsychologist's opinion as to effects of the Veteran's subjective symptoms and neurobehavior on his ability to work.  

In a June 2015 opinion by Dr. B., who is a certified vocational evaluator and rehabilitation counselor, she noted that she reviewed the Veteran's claims file, and she opined that the Veteran's physical symptoms impacting his concentration and persistence at a work task would likely exceed the amount of time off-task allowed by employers, and thereby would prevent him from sustaining competitive work.  Dr. B. noted that the Veteran is extremely limited in physical activity involved in sustaining work.  She referenced the above VA medical opinions in rendering her opinion that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of this TBI symptoms.  

The Board acknowledges that in July 2013 a VA staff physician opined, "While he would have difficulty handling jobs involving prolonged concentration or complex decision-making requiring intact executive function, he should still be able to perform simple physical tasks.  Therefore, I cannot say that he is completely unemployable."  See July 2013 VA treatment record.  However, the Veteran's work experience has been in occupations requiring physical tasks that are not simple and/or that require prolonged concentration, namely clerk and stocker, equipment technician, radar installer, and construction worker.  The Board also notes that these occupations have required the ability to remember assigned tasks, process information, and negotiate multi-tasking demands.  

On review, and given the October 2009 and September 2009 VA medical opinions, and given the June 2015 opinion by Dr. B., the Board finds that the evidence shows that the Veteran's service-connected TBI renders him unable to perform the mental, cognitive, and physical tasks that are required in a work-like setting in which the Veteran has work experience, namely clerk and stocker, equipment technician, radar installer, and construction worker.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  

The Board acknowledges that the record indicates that the Veteran has worked as a singer during the appeal period.  See e.g., August 2009 VA internal medicine note (Veteran is still singing); August 2008 VA otolaryngology treatment note (noting that Veteran is currently a musician and sings professionally); August 2008 VA internal medicine note (noting that Veteran is working as a singer).  Given the Veteran's reports that he does not sing professionally, given the Veteran's wife's report that the Veteran has not been able to hold a steady job in many years, and given that there is no indication in the record that the Veteran is regularly paid (or paid at all) for his work as a singer, the Board resolves doubt in favor of the Veteran and finds that the Veteran's work as a singer during the appeal period consists of at most odd jobs, and therefore he has engaged in work that is not more than marginal employment.  See 38 C.F.R. § 3.102; Moore v. Derwinski, 1 Vet. App. 356 (1991) (work that is more than marginal permits the individual to earn a "living wage"); see also M21-1 MR IV.ii.2.F.32.a.; see e.g., March 2010 Form 21-8940; July 2010 notice of disagreement; October 2009 wife's statement. 

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected TBI, entitlement to a TDIU is warranted for the entire appeal period.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disability is granted for the entire appeal period, subject to the law and regulations governing the payment of VA compensation benefits.
REMAND

The Veteran was last afforded a VA medical examination regarding TBI in September 2009, in which the examiner noted that the Veteran has sleeping problems.  Since the September 2009 VA examination, the Veteran reports that his sleeping problems have worsened.  See July 2010 VA internal medicine note.  Based on reports of worsening symptoms and the fact that Veteran has not been examined since September 2009, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's TBI.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As discussed above, the issue of entitlement to a disability rating greater than 70 percent is on appeal and is inextricably intertwined with the matter of an earlier effective date for an increased rating for TBI, which the Board has referred to the AOJ for appropriate action.  Accordingly, the Board remands the issue of entitlement to an increased rating for TBI for a VA examination, as intertwined with the matter of an earlier effective date for an increased rating for TBI.

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to TBI.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain VA treatment records from July 2013 to present.  

3. Afterwards, please schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's TBI.  After performing all necessary testing, the examiner is asked to please provide an opinion as to the nature, severity, and all symptoms of the Veteran's TBI and residuals thereof.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4. Thereafter, adjudicate the increased rating on appeal and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the issue of entitlement to an increased rating for TBI is intertwined with the matter of an earlier effective date for an increased rating for TBI, which is referred to the AOJ for appropriate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


